Exhibit 10.15

COMMUNITY FIRST BANK & TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AMENDED AND RESTATED

PARTICIPATION AGREEMENT

THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the “Participation
Agreement”) is entered into as of this 27 day of December, 2010, by and between
Community First Bank & Trust (the “Employer”), and JAMES BRATTON, an executive
of the Employer (the “Participant”).

RECITALS:

WHEREAS, the Employer has adopted the Plan (as defined below) effective as of
August 16, 2005, as amended, and the Administrator has determined that the
Participant shall be eligible to participate in the Plan on the terms and
conditions set forth in this Participation Agreement and the Plan; and

WHEREAS, the Employer and Participant entered into a Participation Agreement,
dated September 1, 2005 (the “Original Participation Agreement”) which provided
for the Participant’s participation in the Plan; and

WHEREAS, the Employer and Participant desire to provide additional clarity to
the Original Participation Agreement through the inclusion of correctional
language surrounding concepts of vesting and the Participant’s ability to
receive a benefit related to his Early Retirement; and

WHEREAS, the Original Participation Agreement provides for the amending of the
Original Participation Agreement through a duly executed instrument in writing
signed by the Employer and the Participant; and

WHEREAS, the Employer and Participant desire to have this signed Participation
Agreement act as a clarification through amendment of the Original Participation
Agreement by a duly executed written instrument signed by the Employer and the
Participant.

NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:

1. Definitions. Except as otherwise provided, or unless the context otherwise
requires, the terms used in this Participation Agreement shall have the same
meanings as set forth in the Plan.

2. Plan. Plan means the Community First Bank & Trust Supplemental Executive
Retirement Plan, effective as of August 16, 2005, as amended, as the same may be
altered or supplemented in any validly executed Participation Agreement.

3. Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.

 



--------------------------------------------------------------------------------

4. Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be September 1, 2005 (the “Participation Date”).

5. Normal Retirement Age. The Participant’s Normal Retirement Age for purposes
of the Plan and this Participation Agreement is age sixty-five (65).

6. Year of Service. A Participant’s “Years of Service” shall be measured by
employment during a twelve (12) month period commencing on the Participant’s
date of hire and anniversaries thereof, whether such employment began before or
after the Participation Date.

7. Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under the Plan and this Participation Agreement, it
is expressly understood and agreed that the Participants and Beneficiaries shall
not have any right with respect to, or claim against, such assets nor shall any
such purchase be construed to create a trust of any kind or a fiduciary
relationship between the Employer and the Participants, their Beneficiaries, or
any other person. Any such assets shall be and remain a part of the general,
unpledged, unrestricted assets of the Employer, subject to the claims of its
general creditors. It is the express intention of the parties hereto that this
arrangement shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Participant shall be required to look to the provisions of the Plan
and to the Employer itself for enforcement of any and all benefits due under
this Participation Agreement, and, to the extent the Participant acquires a
right to receive payment under the Plan and this Participation Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Employer. The Employer shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under the Plan and this
Participation Agreement.

8. Provisions Related to SERP Benefit.

(a) SERP Benefit. Subject to the vesting schedule as provided for herein below,
the SERP Benefit for the Participant shall be an annual benefit of twenty-five
percent (25%) of Participant’s average final base salary over the immediately
preceding full twenty-four (24) calendar months prior to the Participant’s
Termination of Employment (upon Normal Retirement, Early Retirement or other
Termination of Employment other than termination for Cause, pursuant to which
benefits are payable hereunder). Participant’s base salary calculation shall be
provided by Employer’s payroll department.

(b) Normal Retirement Vesting. Participant shall vest in his SERP Benefit based
on the following schedule:

 

Participant’s

Years of Service

   Percentage (%) vested in
Participant’s SERP Benefit  

1-10

     0 % 

11

     20 % 

12

     40 % 

13

     60 % 

14

     80 % 

15

     100 % 



--------------------------------------------------------------------------------

(c) Early Retirement Vesting. Notwithstanding anything to the contrary contained
herein, in the event Participant has attained sixty (60) years of age and has
completed fifteen (15) Years of Service prior to his Termination of Employment,
Participant shall become one-hundred percent (100%) vested in his SERP Benefit
and eligible for a SERP Benefit distribution pursuant to Participant’s Early
Retirement. For purposes of the Plan and this Participation Agreement, Early
Retirement shall mean Participant’s voluntary Termination of Employment,
subsequent to the satisfying the Early Retirement requirements contained herein,
prior to Participant’s attainment of Normal Retirement Age.

(d) Change of Control. Participant shall be one hundred percent (100%) vested in
his SERP Benefit upon a Change of Control, as provided for herein. Upon a Change
of Control (as defined in the Plan and as is consistent with
Section 1.409A-3(i)(5) of the Regulations), the payment of Participant’s SERP
Benefit determined hereunder, shall not be distributed to Participant or his
Beneficiary until the Participant’s Termination of Employment from the Employer.
Subject to the restrictions of Section 4.3 of the Plan, upon Participant’s
Termination of Employment within two (2) years after a Change of Control (other
than by Normal Retirement or Early Retirement), the present value (as of the
date of the Termination of Employment and using the discount rate specified in
Code Section 1274 in effect at the time of Participant’s Termination of
Employment; discounted back from the Participant’s Normal Retirement Age) of the
Participant’s aggregate SERP Benefit shall be paid out in a lump sum
distribution to the Participant, or his Beneficiary, as soon as administratively
feasible following Participant’s Termination of Employment, but no later than
ninety (90) days, following such Termination of Employment. Notwithstanding the
foregoing, if the Participant’s Termination of Employment occurs after two
(2) years following a Change of Control (other than upon Normal Retirement or
Early Retirement), the Participant’s SERP Benefit shall be paid in accordance
with Section 8(e) below.

(e) Form of SERP Benefit Payment. Subject to the restrictions of Section 4.3 of
the Plan, the annual SERP Benefit (other than in connection with Participant’s
death, Disability or Termination of Employment within two (2) years following a
Change of Control) shall be paid each year in equal monthly installments as of
the first day of each calendar month and shall be paid for ten (10) years
following the Participant’s Normal Retirement, Early Retirement or Termination
of Employment occurring more than two (2) years following a Change of Control,
as applicable.

(f) Post Retirement Death Benefit. Participant’s SERP Benefit shall be payable
for ten (10) years. In the event Participant dies during the ten (10) year SERP
Benefit distribution period, Participant’s Beneficiary, as designated pursuant
to this Participation Agreement, will receive the present value of the remaining
SERP Benefit distributions in a lump sum. For purposes of this Participation
Agreement, the present value of the remaining SERP Benefit shall be calculated
based on the discount rate found in Code Section 1274, in effect at the time of
Participant’s death; discounted back from the Participant’s Normal Retirement
Age. Such distribution under this subsection shall occur as soon as
administratively feasible following Participant’s death, but no later than
ninety (90) days following such death.

(g) Pre-Retirement Death Benefit Distribution. In the event of Participant’s
death prior to Normal Retirement, such Participant’s Beneficiary(ies) shall be
entitled to a Pre-Retirement Death Benefit equal to the present value of the
aggregate SERP Benefit payments, irrespective of any vesting provisions herein.
This Pre-Retirement Death Benefit shall be distributed to Participant’s



--------------------------------------------------------------------------------

Beneficiary(ies) in a lump sum amount as soon as administratively feasible
following the Participant’s death, but no later than ninety (90) days following
such death. For purposes of this Agreement, the present value of the SERP
Benefit shall be calculated based on the discount rate found in Code
Section 1274, in effect at the time of Participant’s death; discounted back from
the Participant’s Normal Retirement Age.

(h) Disability. The Participant shall be one hundred percent (100%) vested in
his Accrued SERP Benefit (as calculated in accordance with the vesting schedule
provided in Section 8(b) above) upon his Disability, as provided for herein. For
purposes of the Plan and this Participation Agreement, a Participant shall be
considered disabled if the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer. Subject to the restrictions found in Plan Section 4.3, Distributions
to Specified Employees (to the extent applicable), the Participant’s Accrued
SERP Benefit upon Participant’s Disability under this subsection shall be
distributed to Participant as soon as administratively feasible, but no later
than ninety (90) days following Participant’s Disability, in a single lump sum.

(i) Non-Compete Agreement. Notwithstanding anything contrary contained herein,
Participant acknowledges and agrees with the Employer that Participant’s
services to the Employer are unique in nature and that the Employer would be
irreparably damaged if Participant were to provide similar services to any
person or entity competing with the Employer. Participant accordingly covenants
and agrees that for a period commencing on the date of this Agreement and ending
one (1) year after he ceases to be employed by the Employer, Participant will
not directly or indirectly own, operate, manage, control, participate in,
consult with, render for service, be employed by or assist in any way any entity
within thirty (30) miles of any Employer affiliated office which is competitive
with the Employer. For purposes hereof, an entity shall be considered to be
“competing with” or “competitive with” the Employer if its core business is in
the banking and/or financial services industry. In the event of Participant’s
violation of this non-compete agreement, the Participant shall immediately
forfeit all benefits associated with Participant’s participation in the Plan and
this Participation Agreement back to the Employer.

9. General Provisions

(a) No Assignment. No benefit under the Participation Agreement shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any such action shall be void for all purposes of
the Participation Agreement. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements, or torts of any person, nor shall it
be subject to attachments or other legal process for or against any person,
except to such extent as may be required by law.

(b) Headings. The headings contained in the Participation Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit,
enlarge, or describe the scope or intent of this Plan nor in any way shall they
affect this Participation Agreement or the construction of any provision
thereof.



--------------------------------------------------------------------------------

(c) Terms. Capitalized terms shall have meanings as defined herein. Singular
nouns shall be read as plural, masculine pronouns shall be read as feminine, and
vice versa, as appropriate.

(d) Successors. This Participation Agreement shall be binding upon each of the
parties and shall also be binding upon their respective successors the
Employer’s assigns.

(e) Amendments. This Participant Agreement may not be modified or amended except
by a duly executed instrument in writing signed by the Employer and the
Participant.

(f) Payment Periods. For the avoidance of doubt, any payment due under this
Participation Agreement within a period following Participant’s Termination of
Employment, death, Disability or other event, shall be made on a date during
such period as determined by the Employer in its sole discretion.

(g) Section 409A. It is intended that this Participation Agreement and the Plan
shall comply with the provisions of Code Section 409A and the Regulations
relating thereto so as not to subject Participant to the payment of additional
taxes and interest under Code Section 409A. In furtherance of this intent, this
Participation Agreement and the Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.

IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.

 

PARTICIPANT:

    COMMUNITY FIRST BANK & TRUST: James Bratton     By:   LOGO
[g444969g54j17.jpg] /s/ James Bratton       Signature of Participant     Title:
  President & CFO ATTESTED:     ATTESTED: By:           LOGO [g444969g19d73.jpg]
    By:   LOGO [g444969g53n30.jpg] Title: CFO     Title:   Controller